Citation Nr: 0908446	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-27 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to post-traumatic stress disorder 
(PTSD) medication.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to October 
1988 and from July 2004 to October 2005.  His awards include 
a Combat Action Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 2006 and July 2007 rating decisions 
of the Columbia, South Carolina Department of Veterans' 
Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing, in lieu 
of a personal hearing as originally requested, before the 
undersigned Veterans' Law Judge in December 2008.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The information of record establishes that the veteran 
engaged in combat with the enemy.

2.  Affording the Veteran the benefit of the doubt, the 
competent medical evidence of record has shown that his 
hemorrhoids are causally related to his military service.

3.  Service connection is in effect for PTSD, currently 
evaluated as 50 percent disabling.

4.  The medical evidence of record does not show that the 
Veteran currently has diabetes mellitus, nor does it show 
that such a disability manifested during the Veteran's active 
service or within one year of his active service.

5.  The Veteran's current condition, claimed as diabetes 
mellitus, is not directly related to his service-connected 
PTSD medication.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's 
favor, hemorrhoids were incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2008).

2.  Diabetes mellitus, to include as secondary to PTSD 
medication, is not proximately due to, or the result of, the 
service-connected PTSD medication and was not incurred in or 
aggravated by active military service, nor may such be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) that VCAA notice, as required by 38 
U.S.C.A. § 5103(a) (West 2002), to the extent possible, must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 18 Vet. 
App. at 119-20).  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Prior to the adjudication of the Veteran's claims in rating 
decisions of November 2006 and March 2007, he was provided 
notice of the VCAA, including generalized notice as the 
disability rating and effective date elements, in letters 
dated in August 2006 and July 2007, respectively.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The VCAA letters 
indicated the types of evidence and information not of record 
that were necessary to substantiate the claims, and provided 
the division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain both his private and VA medical treatment records.  
Thereafter, the RO furnished the Veteran a Statement of the 
Case in August 2007, and a Supplemental Statement of the Case 
in April 2008.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, VA outpatient treatment reports, VA 
examinations and statements and testimony from the Veteran 
and his representative.  The Veteran has not indicated that 
he has any further evidence to submit to VA, or which VA 
needs to obtain.  There is no indication that there exists 
any additional evidence that has a bearing on this case that 
has not been obtained.  The Veteran and his representative 
have been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

Where there is a chronic disease shown as such in service (or 
within the presumptive period under § 3.307) so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis

I.  Service Connection for Hemorrhoids

The Veteran contends that his current hemorrhoids are related 
to his active military service.  During a December 2008 video 
conference hearing, the Veteran testified that his hemorrhoid 
condition began during his second period of active duty as 
the result of sitting on a hard seat in a Humvee for about 14 
to 15 hours a day, seven days a week.  He stated this 
resulted in discomfort, burning, blood in his stool and 
swelling during his active service.  The Veteran reported 
that due to the nature of his duties on active service, as 
head of a security envoy, he did not seek treatment outside 
self medication with Preparation H.  

Service treatment reports are absent of any findings or 
complaints of hemorrhoids.  

The Board recognizes that, in the case of any veteran who 
engaged in combat with the enemy in active service, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation, and, to that end, every reasonable 
doubt shall be resolved in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  However, these provisions 
deal with the question of whether a particular disease or 
injury occurred in service; that is, what happened then, and 
not the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence.  In other words, these provisions do not 
presumptively establish service connection for a combat 
veteran; rather, they relax the evidentiary requirements for 
determining what happened in service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521, 524 (1996).

Combat service requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  The issue of whether 
any particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis.  Id.

The Veteran's awards and decorations include a Combat Action 
Badge, awarded in June 2006, which is reflective of combat 
participation.  As the evidence of record supports a finding 
that the Veteran was engaged in combat during his active duty 
service, the provisions of 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) are for application in this case.  Thus, 
the Board accepts as credible satisfactory lay evidence that 
the Veteran suffered hemorrhoids symptoms in service.

VA outpatient treatment records from December 2005 to 
November 2007 reflect that the Veteran was treated for 
hemorrhoids.  The earliest evidence of treatment for 
complaints of hemorrhoids was in May 2006.  A colonoscopy 
performed in January 2007 detected internal hemorrhoids.

During an August 2006 VA examination, the Veteran was 
diagnosed with rectal hemorrhoids.  He reported a history of 
rectal hemorrhoids that were diagnosed during his active 
service, at which time he was also reportedly experiencing 
recurrent hematochezia.  In a December 2007 VA examination, 
the Veteran was diagnosed with internal hemorrhoids, based on 
a January 2007 colonoscopy.

After a careful review of the record, the Board has 
determined, based upon the medical and satisfactory lay 
evidence set forth above, that the Veteran's hemorrhoids 
constitute a chronic disease which began in service and now 
continue to be symptomatic.  In this regard the Board notes 
that the Veteran experienced symptoms of hemorrhoids during 
his period of combat duty in service, he was initially 
treated for complaints of hemorrhoids in May 2006, 
approximately six months following his second period of 
active service, and he has been continually treated for 
hemorrhoids since that time, which were formally diagnosed in 
January 2007.  On balance, there is evidence of a continuity 
of symptomatology following the Veteran's active service, 
beginning within approximately six months of active service.  
Thus, resolving all reasonable doubt in favor of the Veteran, 
service connection for hemorrhoids is warranted.  38 C.F.R. § 
3.102 (2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

II.  Service connection for Diabetes Mellitus, to Include as 
Secondary to PTSD Medication

The instant case turns upon whether the Veteran has a current 
disability.  As discussed below, the evidence of record 
demonstrates that the Veteran is not currently diagnosed with 
diabetes mellitus, and as such, service connection is not 
warranted on a direct or secondary basis.

In statements and testimony presented throughout the duration 
of the appeal the Veteran contends that his current diabetes 
mellitus is related to his PTSD medication.  During a 
December 2008 video conference hearing the Veteran testified 
that he has not been diagnosed with diabetes, however, his 
treating physician at the VA had characterized his condition 
as borderline diabetes.  He stated that he would submit a 
second opinion as to the diagnosis of his condition.

Service treatment reports are absent of any findings of 
diabetes mellitus.  

VA outpatient treatment reports from December 2005 to 
November 2007 reflect that the Veteran was treated for 
hyperglycemia.  In March 2007, the Veteran reported a history 
of diabetes since February 2007 and treatment reports from 
February 2007 to June 2007 reflect that his active problems 
included diabetes, although no diagnosis of diabetes was 
made.  Later VA medical records did not include diabetes as 
an active problem.  A July 2007 treatment report notes that 
the Veteran was diagnosed with hyperglycemia and the 
physician discussed with the Veteran that he was not 
technically diabetic but had "what one might call 
'borderline diabetes mellitus.'" 

In a December 2007 VA examination, the examiner concluded the 
Veteran had an impaired glucose tolerance which was treated 
with a restricted diet.  While the examiner did not make a 
specific diagnosis, he did opine that the Veteran's current 
condition was at least as likely as not related to military 
service.

The medical evidence of record does not show that the Veteran 
is currently diagnosed with diabetes mellitus nor does it 
show that diabetes mellitus manifested during the Veteran's 
active service.  While the Board acknowledges the VA 
examiner's opinion that the Veteran's current condition, 
impaired glucose tolerance, was as likely as not related to 
military service, a diagnosis of diabetes mellitus is not 
demonstrated by the medical evidence of record.  The Board 
also notes that the Veteran was to submit additional medical 
evidence of a second opinion by a physician regarding the his 
current disability and a possible diagnosis of diabetes 
mellitus, however, no such evidence has been received to 
date.  

As noted above, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997), it was observed that 38 U.S.C.A § 1131, as well as 
other relevant statutes, only permitted payment for 
disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of service 
connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Simply put, in the absence of 
proof of present disability there can be no valid claim. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).  


ORDER

Entitlement to service connection for hemorrhoids is granted.

Entitlement to service connection for diabetes mellitus, to 
include as secondary to PTSD medication, is denied.



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


